NETTESHEIM, J.
(dissenting). The majority opinion is wrong because it fails to apply § 895.346, Stats. That statute provides in relevant part:
When any bond or undertaking is authorized in any civil or criminal action or proceeding, the would-be obligor may, in lieu thereof and with like legal effect, deposit with the proper court or officer cash *978... in an amount at least equal to the required security
By its clear and express terms, this statute applies in any civil or criminal action or proceeding.
By a footnote, the majority says that the application of § 895.346, Stats., would constitute substantial, not strict, compliance with § 66.60(12)(a), Stats. Majority op. at 977 n.2.1 disagree. "Statutes relating to the same subject matter are to be construed together and harmonized." Cornell University v. Rusk County, 166 Wis. 2d 811, 819, 481 N.W.2d 485, 489 (Ct. App.), cert. denied, 506 U.S. -, 113 S. Ct. 185 (1992) (quoted source omitted). Section 66.60(12)(a) provides that an aggrieved person who wishes to appeal an assessment ruling must execute a bond to the municipality. Section 895.346 provides that a cash deposit may be made in lieu of a bond. These two statutes do not work at cross purposes. To the contrary, they work hand in glove, offering alternative methods by which the obligor may provide the requisite surety to the municipality.
Because the appellants have complied with the statutory procedure, this case is not governed by Bialk v. City of Oak Creek, 98 Wis. 2d 469, 297 N.W.2d 43 (Ct. App. 1980). There, the plaintiff had commenced an appeal well beyond the ninety-day period, but argued that the municipality had waived that defect. The supreme court properly rejected that argument, noting that matters traveling to subject matter jurisdiction could not be waived. Id. at 473, 297 N.W.2d at 45.
Here, the appellants do not argue waiver. Instead, they argue that they have strictly complied with the bond requirements of§ 66.60(12)(a), Stats., by depositing a cash bond pursuant to § 895.346, Stats. Since this latter statute applies to any civil proceeding, I agree *979with the appellants' argument. A proceeding includes "actions and special proceedings."1 See § 801.01(1) Stats.
The majority apparently believes that the only relevant statute on this question is § 66.60(12)(a), Stats., to the exclusion of any other relevant statute. But this approach ignores the basic tenet of statutory construction which requires that a court must apply all statutes relating to the same subject matter. See Cornell University, 166 Wis. 2d at 819, 481 N.W.2d at 489. It also ignores the further tenet of statutory construction that the legislature is presumed to know existing law on the subject when it enacts further legislation. City of Milwaukee v. Kilgore, 193 Wis. 2d 168, 183, 532 N.W.2d 690, 695 (1995).
Applied in a different context, the majority's reasoning would preclude application of the statutory time computations set out in §990.001(4), Stats., to the ninety-day time limit for taking an appeal set out in § 66.60(12)(a), Stats. Thus, under the majority's reasoning, if the final day for taking an appeal fell on a Sunday, an appeal filed on the next secular day would be of no effect even though § 990.001(4) would make the appeal timely. Such a result would clearly be wrong. So is the result here.
Not only is the statutory relationship between §§ 66.60(12)(a) and 895.346, Stats., the law on this question, it also makes for eminent common sense. If cash moneys are deposited, the need for a bond is obviated. Sometimes the courts speak about the illogic of the legislature's enactments. See, e.g., State v. Wil*980liams, 186 Wis. 2d 506, 513, 520 N.W.2d 920, 923 (Ct. App. 1994). Here, the tables are turned. The majority opinion has taken a sensible and workable legislative scheme and construed it in a fashion which produces an illogical result, saying that cold hard cash is not as good as a bond.
I respectfully dissent.

 A proceeding for challenging a special assessment is more properly designated a special proceeding. Singer Brothers, Inc. v. City of Glendale, 33 Wis. 2d 579, 583 n.1, 148 N.W.2d 100, 102 (1967).